668 S.E.2d 256 (2008)
In The Matter of John Alfred ROBERTS.
No. S08Y1740.
Supreme Court of Georgia.
October 6, 2008.
William P. Smith III, General Counsel State Bar, Rebecca Ann Hall, Assistant General Counsel State Bar, Atlanta, for State Bar of Georgia.
Wilson, Morton & Downs, James E. Spence, Jr., Decatur, for Roberts.
PER CURIAM.
This disciplinary matter is before the Court on John Alfred Roberts' petition for voluntary discipline. Roberts seeks the imposition of a six-month suspension for his violation of Rule 8.4(a)(4) of the Rules of Professional Conduct found in Bar Rule 4-102(d). A violation of Rule 8.4(a)(4) may be punished by disbarment. The Special Master, Chris C. Howard, Jr., and the State Bar recommend that the petition be accepted. The Court has previously rejected Roberts' petitions seeking a public reprimand and a Review Panel reprimand based on the same conduct. See In the Matter of John Alfred Roberts, S06Y0509 (Jan. 30, 2006), and In the Matter of John Alfred Roberts, S05Y1977 (Sept. 19, 2005).
Roberts admits that during the representation of defendants in a civil action, Roberts filed on one client's behalf a "Notice of Suggestion of Bankruptcy" approximately two months before he filed the bankruptcy petition; this filing created a misapprehension about his client in the superior court case; Roberts did not engage in any intentionally fraudulent or deceitful conduct; and Roberts was negligent in his actions. The Special Master concluded and we agree that a negligent misrepresentation is sufficient for the imposition of discipline under Rule 8.4(a)(4).
The Special Master also found numerous mitigating factors, including that Roberts has a long history of public service, as well as service to the legal community and the community at large; he has cooperated in the disciplinary proceedings; he has expressed sincere remorse for his actions; the proceedings in superior court were not delayed or stayed as a result of Roberts' inappropriate filing; and he has complied with the sanctions imposed by the tribunal affected by his actions. In aggravation, the Special Master noted Roberts' prior disciplinary history, which consists of an Investigative Panel reprimand[1] arising from complications *257 with applications to practice pro hac vice in Tennessee and Florida and a Review Panel reprimand for withdrawing inappropriately from a case, see In the Matter of John Alfred Roberts, S03Y1005 (April 29, 2003).
Having reviewed the record, the Court agrees with the Special Master's recommendation and hereby accepts the petition for voluntary discipline. John Alfred Roberts is hereby suspended from the practice of law for a period of six months, effective as of the date of this opinion. Roberts is reminded of his duties pursuant to Bar Rule 4-219(c).
Six-month suspension.
All the Justices concur.
NOTES
[1]  Pursuant to Bar Rule 4-208, the confidentiality of an Investigative Panel reprimand shall be waived in the event of a subsequent disciplinary proceeding and the imposition of the reprimand may be used in aggravation of discipline.